 OPERATING ENGINEERS, LOCAL UNION NO. 150597International Union of Operating Engineers, LocalUnion No. 150, AFL-CIO and Tri-City Exca-vating, Inc. Case 13-CP-394April 16, 1981DECISION AND ORDERUpon a charge filed by Tri-City Excavating,Inc., herein called the Charging Party, the GeneralCounsel for the National Labor Relations Board,by the Regional Director for Region 13, issued acomplaint on October 31, 1979,' against Interna-tional Union of Operating Engineers, Local UnionNo. 150, AFL-CIO, herein called the Respondent.Copies of the charge and the complaint and noticeof hearing before an Administrative Law Judgewere duly served on the Respondent and theCharging Party. The complaint alleged that theRespondent violated Section 8(b)(7)(C) and Section2(6) and 2(7) of the Act.The Respondent duly filed an answer in which itadmitted certain allegations of the complaint, butdenied that it had engaged in any unfair labor prac-tices.Thereafter, all parties to the proceeding, theGeneral Counsel, the Charging party, and the Re-spondent, filed a stipulation of facts and a motionto transfer proceeding to the Board. The partiesagreed that the formal papers and the stipulation offacts with attached exhibits constituted the entirerecord in the case, and that no oral testimony isnecessary or desired by any of the parties. The par-ties further stipulated that they waived a hearingbefore an administrative law judge, and the issu-ance of an administrative law judge's decision, andthat they desired to submit the case for findings offact, conclusions of law, and order directly to theBoard.By order dated May 29, 1980, the Board ap-proved the stipulation, made it part of the record,and transferred the proceeding to the Board for thepurpose of making findings of fact and conclusionsof law, and for the issuance of a Decision andOrder. Thereafter, the General Counsel, the Charg-ing Party, and the Respondent filed briefs in sup-port of their positions.The Board has considered the entire recordherein as stipulated by the parties, as well as thebriefs filed by the parties, and hereby makes thefollowing:2i The complaint was a consolidated complaint covering the instantcase and also Case 13-CB-8721. The cases were later severed, Case 13-CB-8721 was withdrawn, and allegations of the consolidated complaintrelating to Case 13-CB-8721 were dismissed.2 The Respondent and the Charging Party requested an opportunity topresent oral argument. The requests are denied as the record and briefsadequately present the positions of the parties.255 NLRB No. 83FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Charging Party, an Illinois corporation withan office and principal place of business in Batavia,Illinois, is, and has been at all times material to thisproceeding, engaged in the business of land excava-tion for builders in the construction industry.During the past calendar or fiscal year, a repre-sentative period, it purchased and received at itsBatavia facility goods and materials valued inexcess of $50,000 from other enterprises locatedwithin the State of Illinois, which had received thegoods and materials directly from points outsidethe State of Illinois.We find that the Charging Party is now, and hasbeen at all times material herein, an employer en-gaged in commerce within the meaning of Sections2(6) and (7) and 8(b) of the Act. We further findthat it will effectuate the purposes of the Act toassert jurisdiction in this proceeding.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent, Local 150, International Unionof Operating Engineers, AFL-CIO, is now, andhas been at all times material herein, a labor orga-nization within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The IssueThe issue presented in this case is whether theRespondent, which did not have majority status,violated Section 8(b)(7)(C) by picketing the Charg-ing Party, for more than 30 days without a repre-sentation petition having been filed, for the an-nounced purpose of collecting fringe benefit pay-ments, which were allegedly past due under theterms of a contract that had been entered into pur-suant to Section 8(f) of the Act.B. The FactsThe Respondent, which represents operators ofheavy construction equipment, has never represent-ed a majority of the Charging Party's employees.However, on April 15, 1974, George Key, theCharging Party's president, signed a memorandumof agreement with the Respondent. The memoran-dum stated that the Employer recognized theunion, adopted the master agreement between theunion and a bargaining association, and agreed tocontribute to its health and welfare and pensiontrusts. 33 The body of the memorandum read:Continued 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent maintains that, by signing thismemorandum of agreement, the Charging Partyadopted the then-current master collective-bargain-ing agreement which had been negotiated betweenthe Union and the Mid-American Regional Bar-gaining Association (MARBA) covering heavy,highway and underground construction work(master agreement). The memorandum of agree-ment signed on April 15, 1974, is the only purport-ed agreement signed by the Charging Party. TheCharging Party never signed a copy of the masteragreement; nor is it the practice for the Respondentto ask a party who has signed a memorandum ofagreement also to sign a master agreement.From April 15, 1974, to the present, there havebeen in effect successive master agreements. TheCharging Party never signed copies of these masteragreements; nor was it the practice for the Re-spondent to ask a party who had signed a memo-randum of agreement to also sign any subsequentmaster agreements.At all times material hereto the Respondent andMARBA have also been parties to successive areaagreements covering building construction work(building agreements). The Charging Party hasnever signed copies of these building agreements.The Charging Party is not a member of any multi-employer association.Prior to the time the instant dispute arose, theCharging Party never was provided with a copy ofany master agreement, nor did the Charging Partyever request that it be provided with a copy.Since at least April 1974, until May 1979, theCharging Party has made contributions, in amountsspecified in the successive master agreements, tohealth and welfare, pension, apprenticeship, and va-cation savings funds (fringe benefit funds) only forGeorge Key and his son, Monte.I. The Employer recognizes the Union as the sole and exclusivebargaining representative for and on behalf of the employees of theEmployer within the territorial and occupational jurisdiction of theUnion.2. The Parties do hereby adopt the Agreement dated July 1, 1973by and between the Union and the Mid-American Regional Bargain-ing Association and the parties do hereby mutually agree to bebound by the terms and conditions of the Agreement, the Health andWelfare Trust, and the Pension Trust, including the per hour contri-butions provided therein, and the Trust Agreement creating same.3. This Agreement and the adoption of the Agreement and Trustsreferred to in paragraph 2 above, shall be effective as of April 15,197 , and remain in effect to and including the expiration date of theAgreement adopted herein. This agreement shall continue in effectfrom year to year thereafter and specifically adopt any Agreemententered into between the Union and Mid-American Regional Bar-gaining Assn. subsequent to the expiration date of the Agreementherein adopted unless notice of termination or amendment is given inthe manner provided herein.4. Either Party desiring to amend or terminate this Memorandumof Agreement must notify the other in writing at least three calendarmonths prior to the expiration of the Agreement adopted therein.From the inception of the Charging Party's cor-porate existence until 1975, George Key served aspresident and sole shareholder of the ChargingParty. Additionally, during that period of time,George Key performed work of the type describedin the master agreements. During that period oftime, Monte Key performed estimating, engaged incustomer contacts, and also performed work of thetype described in the master agreements. In 1975,George Key sold all the shares of the ChargingParty to Monte Key. Thereafter, and to date,Monte Key served as president and sole sharehold-er of the Charging Party. Additionally, Monte Keyhas performed work of the type described in themaster agreements. From 1975 to date, GeorgeKey performed work of the type described in themaster agreements.Medical benefits claims were submitted to thewelfare fund by George Key or Monte Key, forthemselves or their dependents, in 1976, 1977, 1978,and February 1979. In some instances these claimswere paid by the welfare fund; in some instancesthey were denied.Richard Isbell was employed by the ChargingParty in March 1977, and has remained in theCharging Party's employ since that time. At alltimes material hereto, Isbell has performed workdescribed in the master agreements. At no time ma-terial was Isbell a member of the Respondent.In early June 1979, the Respondent claimed thatthe Charging Party had improperly failed to makecontributions under the terms of the master agree-ment to the fringe benefit funds on behalf of Rich-ard Isbell.On June 7, 1979, the Respondent sent a telegramto the Charging Party claiming that the ChargingParty was delinquent in its contributions to thefringe benefit funds for the months of April 1978through April 1979.4The Charging Party was in-formed that pursuant to article XVIII, section 1, ofthe master agreement,5the Respondent would4 The body of the telegram read:You are delinquent in contributions to the Midwest Operating Engi-neers, Welfare, Pension, Apprenticeship and Vacation Funds for theMonth of April 1978 through April 1979. In accordance with Article18. Section I of the Local 150 Operating Engineers Heavy andHighway Agreement you are hereby notified that if you fail within48 hours to pay all contributions due the welfare, pension, appren-ticeship and vacation funds, the Union shall resort to all economicremedies, including the right to strike and picket until such delin-quent contributions have been paid. You are further advised thatpursuant to Article 18, Section 3 of the said agreements, the Uniondoes hereby demand a payment bond guaranteeing all earnings, va-cation savings, welfare and pension contributions, which are due orwill be due under the terms of the said agreement.Art. XVIII, sec. I of the master agreement, effective July 1,. 1978-June 30. 1981, reads:Continued OPERATING ENGINEERS, LOCAL UNION NO. 150599resort to all economic remedies, including the rightto strike and picket, unless the alleged delinquentcontributions were paid within 48 hours.Thereafter, on or about June 12, 1979, the Re-spondent picketed the Charging Party at the HighTrail Housing Subdivision on Route 53 in WoodDale, Illinois, and on or about June 25, 1979, pick-eted at the Butterfield Ridge jobsite, which is adja-cent to the Stonehedge Housing Development onRoute 56, Milton Township, Illinois. On both occa-sions the picket signs stated: "Local No. 150,IUOE on strike against Tri-City Excavating forfailure to pay fringe benefits."On or about June 25, 1979, the fringe benefitfunds received the Charging Party's contributionsfor the month of May 1979 including a paymentfor Isbell for hours worked in May 1979. However,the Respondent continued to contend that addition-al past fringe benefit fund contributions were duefor Isbell.On or about July 9, 1979, the Respondent picket-ed the Charging Party at the Stone Hedge HousingDevelopment, Route 56, Milton Township, Illinois,with picket signs which read: "Local No. 150,IUOE on strike against Tri-City Excavating forfailure to pay fringe benefits."On July 17, 1979, counsel for the Charging Partysent a telegram to the Respondent denying that theCharging Party had entered into a valid prehireagreement with the Respondent. Further, theCharging Party stated that it was disavowing andrepudiating any such alleged agreement. On July18, 1979, counsel for the Charging Party sent theRespondent a letter, identical in content to the tele-gram.On August 1, 2, and 3, 1979, the Respondentagain picketed the Charging Party at the StoneHedge Housing Development on Route 56, MiltonTownship, Illinois, with picket signs which stated:"Local No. 150, IUOE on strike against Tri-CityExcavating for failure to pay fringe benefits."At no time has the Respondent or any otherparty filed a petition to be certified as the collec-tive-bargaining representative of the ChargingParty's employees pursuant to Section 9(c) of theAct.The Charging Party filed a petition in Case 13-RM-1291 on October 4, 1979, seeking to determinewhether the Respondent represented a majority ofPENALTY FOR FAILURE TO PAY PENSION AND/ORHEALTH AND WELFARE AND/OR VACATION CONTRI-BUTIONS: If any Employer upon forty-eight (48) hours' writtennotice of default to the Employer fails to pay pension or health andwelfare or vacation contributions, the arbitration procedure hereinprovided for shall become inoperative and the Union shall be enti-tled to resort to all legal and economic remedies, including the rightto strike and picket until such failure to pay has been corrected.its employees. A hearing was held in the case onNovember 28 and 30, 1979, and on November 30,1979, the Respondent disclaimed interest in repre-senting the Charging Party's employees.According to the stipulation of the parties, thefollowing testimony concerning the operation ofthe welfare fund and pension fund would be givenby Larry W. Bushmaker, administrator of thefunds, if lie were called to testify:The welfare fund and pension fund are estab-lished pursuant to Section 302 of the Taft-HartleyAct, and provide pension and health insurancebenefits for eligible participants.Contributions to the pension fund and welfarefund are made by employers who have signed anagreeement with either Local 150 or Local 537 ofthe International Union of Operating Engineersproviding for payment of contributions to thefunds. Employers are required to make contribu-tions to the funds for each employee performingduties within the scope of work provisions of theiragreements with the Unions. These contributionsare based on the number of hours an employee per-forms such work, and rates of contribution arespecified in the agreements. The funds require thatcontribution reports and payments be submittedevery month by contributing employers.To be eligible for health insurance benefits in a3-month period, a participant must have worked240 hours in a preceding 3-month period.It is the practice of the fund for purposes of es-tablishing eligibility for welfare benefits to definethe term "hours" as hours spent performing bar-gaining unit work while employed by an employerwho has signed an agreement providing for thepayment of contributions to the welfare fund. If anemployee has worked the requisite number ofhours, it is the practice of the fund to determinethat the employer is eligible to receive benefits re-gardless of whether his employer had made contri-butions on his behalf. It is also the practice of thefund to allow an employee to establish eligibilityfor health and welfare insurance benefits by pro-ducing paycheck stubs or other sufficient proofshowing that he performed the requisite amount ofbargaining unit work for an employer who issigned to an agreement providing for contributionsto the welfare fund. When an employee attempts toestablish eligibility for health and welfare benefitson the basis of check stubs, the welfare fund willcheck to see if the employer has signed an agree-ment providing for contributions to the welfarefund.A participant is likewise entitled to receive pen-sion credits for vesting and benefit accrual pur-poses for hours spent performing bargaining unit 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork for an employer who has signed an agree-ment with the Unions providing for the payment ofsuch contributions, even if the employer has notactually made contributions on behalf of the em-ployee.The Administrator of the funds has instructedunion personnel and the attorneys and accountantswho represent the Unions to forward to the fundsany letters received from employers which purportto terminate collective-bargaining agreements.Copies of such letters are kept in the employer'sfile maintained at the fund office.No individual employed by the Charging Partyother than George Key and Monte Key and theirdependents have made claims upon, or been paidbenefits by, the funds.C. Contentions of the PartiesThe General Counsel and the Charging Partycontend that by picketing various jobsites of theCharging Party at times during June, July, andAugust, 1979, the Respondent violated Section8(b)(7)(C) of the Act. They take the position thatthis case is controlled by the Supreme Court deci-sion in N.L.R.B. v. Local Union No. 103, Interna-tional Association of Bridge, Structural & Ornamen-tal Ironworkers, AFL-CIO [Higdon Contracting Co.],434 U.S. 335 (1978), and that the Higdon decisioncompels the conclusion that the Respondent's pick-eting constituted recognitional picketing subject tothe limitations of Section 8(b)(7)(C). As the Re-spondent never represented a majority of theCharging Party's employees, they argue, the Re-spondent could not rely upon any contract withthe Charging Party, though privileged by Section8(f), to show that it had already received recogni-tion and was not picketing for initial recognitionrestricted by Section 8(b)(7)(C).The Respondent contends, to the contrary, thatits picketing did not have a recognitional object,that an 8(f) contract is effective until terminated re-gardless of whether the labor organization has at-tained majority status, and that the Higdon decisionis not applicable to the facts of this case. The Re-spondent further urges the Board to establish rea-sonable requirements for terminating an 8(f) agree-ment and to reconsider the policies it followed inthe Higdon case6and in R. J. Smith ConstructionCo., Inc., 191 NLRB 693 (1971).D. DiscussionThe complaint in this case and the parties' con-tentions outlined above present questions as to the6 Local Union No. 103, International Association of Bridge, Structuraland Ornamental Iron Workers. AFL-CIO (Higdon Contracting Company.Inc.), 216 NLRB 45 (1975).effectiveness of a contract entered into under theprotection of Section 8(f)7 where the contractinglabor organization never attained majority status,and questions as to the interaction of Section 8(f),8(a)(5), and 8(b)(7). As pointed out by the parties,these general problems were considered by theCourt in Higdon.The complaint alleges a violation of Section8(b)(7)(C) which proscribes picketing for an orga-nizational or recognitional object when no repre-sentation petition is filed within a reasonable periodof time, not to exceed 30 days.8The parties haveSec. 8(f) reads:It shall not be an unfair labor practice under subsections (a) and(b) of this section for an employer engaged primarily in the buildingand construction industry to make an agreement covering employeesengaged (or who, upon their employment, will be engaged) in thebuilding and construction industry with a labor organization ofwhich building and construction employees are members (not estab-lished, maintained, or assisted by any action defined in section 8(a) ofthis Act as an unfair labor practice) because (I) the majority status ofsuch labor organization has not been established under the provisionsof section 9 of this Act prior to the making of such agreement, or (2)such agreement requires as a condition of employment, membershipin such labor organization after the seventh day following the begin-ning of such employment or the effective date of the agreement,whichever is later, or (3) such agreement requires the employer tonotify such labor organization of opportunities for employment withsuch employer, or gives such labor organization an opportunity torefer qualified applicants for such employment, or (4) such agree-ment specifies minimum training or experience qualifications for em-ployment or provides for priority in opportunities for employmentbased upon length of service with such employer, in the industry orin the particular geographical area: Provided, That nothing in thissubsection shall set aside the final proviso to section 8(aX3) of thisAct: Provided further, That any agreement which would be invalid,but for clause (1) of this subsection, shall not be a bar to a petitionfiled pursuant to section 9(c) or 9(e).**Section 8(f) is inserted in the Act by subsec. (a) of Sec. 705 ofPublic Law 86-257. Sec. 705(b) provides:Nothing contained in the amendment made by subsection (a) shall beconstrued as authorizing the execution or application of agree-ments requiring membership in a labor organization as a conditionof employment in any State or Territory in which such executionor application is prohibited by State or Territorial law.Sec. 8(bX7XC) provides that:(b) It shall be an unfair labor practice for a labor organization orits agents-(7) to picket or cause to be picketed, or threaten to picket or causeto be picketed, any employer where an object thereof is forcing orrequiring an employer to recognize or bargain with a labor organiza-tion as the representative of his employees, or forcing or requiringthe employees of an employer to accept or select such labor organi-zation as their collective bargaining representative, unless such labororganization is currently certified as the representative of such em-ployees:(c) where such picketing has been conducted without a petitionunder section 9(c) being filed within a reasonable period of time notto exceed thirty days from the commencement of such picketing:Provided, That when such a petition has been filed the Board shallforthwith, without regard to the provisions of section 9(cXI) or theabsence of a showing of a substantial interest on the part of the labororganization, direct an election in such unit as the Board finds to beContinued/ AA OPERATING ENGINEERS, LOCAL UNION NO. 150601Istipulated that the Respondent did engage in pick-eting-conduct governed by Section 8(b)(7)(C)-and that the picketing extended-contrary to thelimitations of Section 8(b)(7)(C)- beyond 30 dayswithout a petition being filed. Since the conductand the time elements of an 8(b)(7)(C) violation areadmittedly present, the critical element to be deter-mined in the case is the object of the picketing. Ifan object of the Respondent's picketing was to re-quire the Charging Party to recognize and bargainor to require the employees to select the Respond-ent as representative, then the picketing wouldcontravene Section 8(b)(7)(C).To determine whether an object of the picketingwas recognitional, we examine the total factual pic-ture. It appears from the stipulation that the dis-agreement between the Respondent and the Charg-ing Party which led to the picketing arose in earlyJune 1979. At that time the Respondent claimedthat the Charging Party had improperly failed tomake fringe benefit contributions on behalf of em-ployee Isbell that were due under the terms of themaster agreement that resulted from the 1974memorandum entered into under the protection ofSection 8(f). When the Respondent put its com-plaint into writing in a telegram on June 7, it de-scribed the Charging Party as "delinquent in con-tributions ...for the Month of April 1978through April 1979." Then, when it began picket-ing about June 12, the Respondent characterized itsprotest on the picket signs with the statement: "onstrike against Tri-City Excavating for failure to payfringe benefits." Later when fringe benefit contri-butions were received for the month of May 1979and included payments in behalf of Isbell for thatmonth, the Respondent persisted in its claim thatpast contributions were due for Isbell and engagedin further picketing with the same message on thesigns.From the Respondent's conduct set out above itseems clear that the purpose of the picketing wasto pressure the Charging Party to make fringebenefit contributions on behalf of Isbell for the pre-ceding year, April 1978-79. So far as the facts sub-mitted show, this was the sole purpose of the pick-eting. We see nothing to indicate that an object ofappropriate and shall certify the results thereof: Provided further,That nothing in this subparagraph (C) shall be construed to prohibitany picketing or other publicity for the purpose of truthfully advis-ing the public (including consumers) that an employer does notemploy members of, or have a contract with, a labor organization,unless an effect of such picketing is to induce any individual em-ployed by any other person in the course of his employment, not topick up, deliver or transport any goods or not to perform any serv-ices.Nothing in this paragraph (7) shall be construed to permit any actwhich would otherwise be an unfair labor practice under this section8(b).the picketing was to secure recognition of the Re-spondent as current bargaining representative or torequire current application of the recognition pro-vision or other terms of the 8(f) agreement previ-ously entered into. The Charging Party could havesatisfied the Respondent's demands and achievedremoval of the pickets by making the allegedly de-linquent contributions and without granting recog-nition to the Respondent or continuing to apply theterms of any 8(f) contract. Therefore, we find thatthe object of the picketing was not recognitionaland the picketing was not subject to the limitationsof Section 8(b)(7)(C).9Our determination that picketing to require pay-ment of alleged past obligations is not for a recog-nitional object within the restrictions of Section8(b)(7)(C) is consistent with the purposes of thatsection. It was designed to ensure employees theuncoerced selection of a bargaining representativeand to provide machinery for resolving problemsresulting from recognitional and organizational dis-putes. Imposition of 8(b)(7)(C) restraints on thepicketing in this case would not deter the establish-ment of a collective-bargaining representative bymeans of picketing, because representation was notthe condition for ending the picketing. Nor wouldapplication of election machinery resolve the dis-pute about overdue payments, because resolutionwas not dependent upon whether the Respondentcurrently represented a majority of the employees.Our decision is also consistent with the conceptthat relationships protected by Section 8(f) must bevoluntary. The Respondent's picketing was limitedto requiring the Charging Party to meet obligationswhich allegedly had accrued under an 8(f) contractand was not directed at forcing continuation of the8(f) relationship. We note, moreover, that the al-leged delinquencies arose during April 1978-79, aperiod before the Charging Party expressly repudi-ated any contract with the Respondent and duringwhich it appeared to be voluntarily observing thecontract by making contributions for some employ-ees and making claims for medical benefits fromthe Funds.Finally, in view of the particular facts of thiscase, we conclude that our decision does not con-flict with the Higdon decision. The Higdon casepresented a different factual situation and involvedpicketing for a different purpose. In Higdon, a labororganization which had not attained majority statusunder an 8(f) contract picketed to require the con-tracting employer to apply the contract to its non-union operations. Satisfaction of the picketing de-9 In view of this finding w.e do not pass upon other arguments urgedby the Respondent 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDmands there would have required current applica-tion of the 8(f) contract, including recognition ofthe labor organization as bargaining representative.In these circumstances the Board found the picket-ing was for initial recognition because the employ-er had no 8(a)(5) obligation, under the Board's de-cision in R. J. Smith, to continue in effect an 8(f)contract when the contracting union had notachieved majority support. The Court accepted theBoard's finding that the picketing was recogni-tional in purpose. The Higdon decision must be in-terpreted in light of the factual situation the Courtwas considering, and we do not understand the de-cision to be as far-reaching as the General Counseland the Charging Party urge. The Court's state-ment that "Picketing to enforce the Sec. 8(f) con-tract was the legal equivalent of picketing to re-quire recognition as the exclusive agent" must beread in connection with the fact that the "enforce-ment" there sought by picketing was current appli-cation of the 8(f) contract. Unlike that situation,the "enforcement" sought by the Respondent'spicketing was payment of an alleged past obligationunder the 8(f) contract and did not require currentapplication of the contract.Accordingly, we find that the Respondent's pick-eting was not for a recognitional object and theRespondent did not violate Section 8(b)(7)(C). Wedismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.